19 U.S. 129 (1821)
6 Wheat. 129
MAYHEW
v.
THATCHER et al.
Supreme Court of United States.
February 10, 1821.
February 12, 1821.
*130 This cause was argued by Mr. C.J. Ingersoll, for the plaintiff in error, and by Mr. Hopkinson and Mr. Mills for the defendants in error.[a]
Mr. Chief Justice MARSHALL delivered the opinion of the Court, that as by the local laws and practice of Louisiana, questions of fact in civil cases were tried by the Court, unless either of the parties demanded a jury, the interest upon the original judgment in Massachusetts might be computed, and make a part of the judgment in Louisiana, without a writ of inquiry and the intervention of a jury. And that although the original suit was commenced by an attachment, yet that the defendant, Mayhew, had personal notice of the suit, and afterwards appeared and took defence, so that even supposing there was any objection to the proceeding by attachment, it was cured by the appearance of the defendant, and his litigating the suit.
Judgment affirmed.
NOTES
[a]  The latter cited Brown v Van Braam, 3 Dall. 344. Renner v. Marshall, 1 Wheat. Rep. 215. to show that where the action is brought for a sum certain, or which may be made certain by computation, judgment for the damages may be entered up by the Court without a writ of inquiry.